EXHIBIT 10.33

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 9, 2016, is by and among INVENTURE FOODS, INC., a Delaware corporation
(the “Parent Borrower”), the Subsidiaries of the Parent Borrower identified on
the signature pages hereof (such Subsidiaries, together with the Parent
Borrower, are referred to herein each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders from time to time party to the Credit Agreement defined below (the
“Lenders”) and BSP AGENCY, LLC, a Delaware limited liability company, in its
capacity as agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of November 18, 2015 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Credit Agreement; and

 

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein and in accordance with the applicable provisions of the Intercreditor
Agreement.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENTS TO CREDIT AGREEMENT

 

1.1          Amendment to Definition of EBITDA. The definition of “EBITDA” set
forth in Schedule 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“EBITDA” means, with respect to any fiscal period,

 

(a)           Borrowers’ consolidated net earnings (or loss),

 

--------------------------------------------------------------------------------


 

minus

 

(b)                                 without duplication, the sum of the
following amounts of Borrowers for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

(i)                                     any extraordinary, unusual or
non-recurring gains,

(ii)                                  interest income,

(iii)                               exchange, translation or performance gains
relating to any hedging transactions or foreign currency fluctuations, and

(iv)                              income arising by reason of the application of
FAS 141R,

 

plus

 

(c)                                  without duplication, the sum of the
following amounts of Borrowers for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

(i)                                     any extraordinary, unusual or
non-recurring non-cash losses (excluding write-downs of current assets),

(ii)                                  Interest Expense,

(iii)                               income taxes,

(iv)                              depreciation and amortization for such period,

(v)                                 non-cash compensation expense (including
deferred non-cash compensation expense), or other non-cash expenses or charges,
arising from the sale or issuance of Equity Interests, the granting of stock
options, and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such Equity Interests, stock option, stock appreciation rights, or similar
arrangements) minus the amount of any such expenses or charges when paid in cash
to the extent not deducted in the computation of net earnings (or loss),

(vi)                              one-time non-cash restructuring charges;
provided that add-backs for any charges under this clause, in the aggregate,
shall not exceed 10% of EBITDA for any four-fiscal quarter period (calculated
before giving effect to any such add-backs and adjustments) and shall be
reasonably acceptable to Agent,

(vii)                           non-cash exchange, translation, or performance
losses relating to any hedging transactions or foreign currency fluctuations,

(viii)                        non-cash losses on sales of fixed assets or
write-downs of fixed or intangible assets,

(ix)                              Recall Costs; provided that any such Recall
Costs under this clause (ix) (A) shall only apply to the fiscal periods ending
on December 26, 2015 and March 26, 2016 and shall be limited to $1,000,000 in
the aggregate for such two fiscal periods, and shall not apply to any other
fiscal periods and (B) shall not be added back to EBITDA under any other clause
under this definition of EBITDA for the fiscal periods ending on December 26,
2015 and March 26, 2016, and

 

2

--------------------------------------------------------------------------------


 

(x)                                 Kettle Snack Co-Pack Costs; provided that
any such Kettle Snack
Co-Pack Costs under this clause (x) (A) shall only apply to the fiscal periods
ending on December 26, 2015 and March 26, 2016 and shall be limited to
$1,750,000 in the aggregate for such two fiscal periods, and shall not apply to
any other fiscal periods and (B) shall not be added back to EBITDA under any
other clause under this definition of EBITDA for the fiscal periods ending on
December 26, 2015 and March 26, 2016,

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), (a) if at any time during such Reference
Period (and after the Closing Date), any Borrower or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be determined on a basis consistent with
Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC) or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period, (b) EBITDA for the fiscal quarter ended March 28, 2015,
shall be deemed to be $6,929,880, (c) EBITDA for the fiscal quarter ended
June 27, 2015, shall be deemed to be $4,635,815, (d) EBITDA for the fiscal
quarter ended September 26, 2015, shall be deemed to be $6,321,995 and
(e) EBITDA for the fiscal quarter ended December 26, 2015, shall be deemed to be
$2,815,741.65.

 

1.2          Amendment to Section 7.2. Section 7.2 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

7.2          Total Leverage Ratio. Borrowers will have a Total Leverage Ratio,
measured at the end of each fiscal quarter during the period below, of not more
than the ratio set forth opposite such date below:

 

Fiscal Quarters Ending

 

Ratio

June 26, 2016 through
September 24, 2016

 

5.00:1.00

September 25, 2016
through December 31,
2016

 

4.75:1.00

January 1, 2017
through April 1, 2017

 

4.50:1.00

April 2, 2017 through
July 1, 2017

 

4.25:1.00

July 2, 2017 through
September 30, 2017

 

4.00:1.00

October 1, 2017
through March 31,
2018

 

3.75:1.00

April 1, 2018 and
thereafter

 

3.50:1.00

 

3

--------------------------------------------------------------------------------


 

1.3          Amendment to Section 9.3(e). Section 9.3(e) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

(e)           Notwithstanding anything to the contrary contained in the
foregoing or this Agreement, (i) Borrowers’ rights under this Section 9.3 may
(A) not be exercised on or prior to the fiscal quarter ended December 31, 2016,
(B) be exercised not more than three (3) times during the term of this
Agreement, (C) not be exercised twice within any 180 day period, (D) not be
exercised if the amount of the proposed investment of Curative Equity, together
with the amount of all prior investments of Curative Equity, exceeds
$10,000,000, (E) not be exercised if the amount of the proposed investment of
Curative Equity exceeds $2,000,000, (ii) the Curative Equity contributed in any
fiscal quarter shall be no greater than the amount required to cause Borrowers
to be in compliance with the Specified Financial Covenants as at the end of such
fiscal quarter, and (iii) the Curative Equity shall be disregarded for all
purposes under the Loan Documents other than curing the breach of the Specified
Financial Covenants for such fiscal quarter, including for purposes of
determining EBITDA for any pricing, financial covenant based conditions or any
baskets with respect to the covenants contained in this Agreement and there
shall be no pro forma reduction in Indebtedness with the proceeds of any
Curative Equity for determining compliance with the any of the financial
covenants set forth in Section 7 or for any other purpose under the Loan
Documents, including determining any pricing, financial covenant based
conditions or baskets with respect to the covenants contained in this Agreement,
in each case in the quarter in which such Curative Equity is used, but shall be
added to EBITDA solely for purposes of calculating compliance with the Specified
Financial Covenant.

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions. This Amendment shall become effective as of the
day and year set forth above (the “Amendment Effective Date”) upon satisfaction
of the following conditions (in each case, in form and substance reasonably
acceptable to the Agent):

 

(a)           Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by each of the Loan Parties, the Required Lenders and
the Agent.

 

(b)           Default. After giving effect to this Amendment, no Default or
Event of Default shall exist.

 

4

--------------------------------------------------------------------------------


 

(c)           Fees and Expenses.

 

(i)            The Agent shall have received from the Parent Borrower, for the
account of each Lender that executes and delivers this Amendment to the Agent by
5:00 p.m. (EST.) on or before the Amendment Effective Date (each such Lender, a
“Consenting Lender”, and collectively, the “Consenting Lenders”), an amendment
fee as set forth in the fee letter dated as of even date herewith by and between
the Parent Borrower, on behalf of the Borrowers, and the Agent, on behalf of the
Consenting Lenders.

 

(ii)           The Agent shall have received from the Parent Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Parent Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.

 

(d)           [Reserved].

 

(e)           Miscellaneous. All other documents and legal matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Agent and its counsel.

 

ARTICLE III

MISCELLANEOUS

 

3.1          Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2          Representations and Warranties of the Loan Parties. Each of the
Loan Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

5

--------------------------------------------------------------------------------


 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           After giving effect to this Amendment, the representations and
warranties set forth in Article IV of the Credit Agreement are true and correct
as of the date hereof (except for those which expressly relate to an earlier
date).

 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

(f)            The Loan Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Loan Documents and prior to all Liens other than Permitted Liens.

 

(g)           The Obligations are not reduced or modified by this Amendment and
are not subject to any offsets, defenses or counterclaims.

 

3.3          Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

 

3.4          Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

 

3.5          Expenses. Each Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.

 

3.6          Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Agent, as is necessary to carry out the intent
of this Amendment.

 

3.7          Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8          Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

6

--------------------------------------------------------------------------------


 

3.9          No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

 

3.10        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTIONS 5- 1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

3.11        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.12        General Release. In consideration of the Agent’s willingness to
enter into this Amendment, on behalf of the Lenders, each Loan Party hereby
releases and forever discharges the Agent, the Lenders and the Agent’s, and the
Lender’s respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any Loan Party may have or claim to have against any of the Bank
Group in any way related to or connected with the Loan Documents and the
transactions contemplated thereby.

 

3.13        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Section 12 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

INVENTURE FOODS, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

RADER FARMS, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

FRESH FROZEN FOODS, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY,
a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

POORE BROTHERS-BLUFFTON, LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

BOULDER NATURAL FOODS, INC.,
an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.,
an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

LA COMETA PROPERTIES, INC.,
an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

BN FOODS, INC.,
a Colorado corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

PECM STRATEGIC FUNDING L.P.,
as a Lender

 

 

 

By: PECM Strategic Funding GP, L.P., its

 

general partner

 

 

 

By: PECM Strategic Funding GP Ltd.,

 

its general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

GRIFFIN-BENEFIT STREET PARTNERS BDC CORP, as a Lender

 

 

 

 

 

 

By:

/s/ Randy Anderson

 

Name:

Randy Anderson

 

Title:

Authorized Signer

 

 

 

 

 

BENEFIT STREET PARTNERS SMA-C L.P., as a Lender

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PROVIDENCE DEBT FUND III L.P.,
as a Lender

 

 

 

By: Providence Debt Fund III GP L.P., its general

 

partner

 

 

 

By: Providence Debt Fund III Ultimate GP Ltd., its

 

general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND SPV LLC, as a Lender

 

 

 

By: Benefit Street Partners Capital Opportunity Fund L.P., its managing member

 

 

 

By: Benefit Street Partners Capital Opportunity Fund GP L.P., its general
partner

 

 

 

By: Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its
general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------